department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l february number release date conex-139972-16 uil 36b ------------------- --------------------------- --------------------------- ------------------------------- dear ---------------- and ---------------------- of my office about your concerns thank you for your correspondence concerning the premium_tax_credit ptc for eligible taxpayers enrolled in health insurance through a health insurance marketplace marketplace you expressed concern with how the ptc is calculated and the potential inequities for single parent households additionally you spoke with ------------- ----------- the ptc is a refundable tax_credit for certain individuals who enroll or who have a family_member who enrolls in a health insurance plan through a marketplace and is intended to help with the cost of the insurance taxpayers claim the ptc by filing form_8962 premium_tax_credit ptc with their federal_income_tax return the amount of a taxpayer’s ptc for a year depends on the amount of the taxpayer’s household_income and his or her family size for the year for example a qualifying family of with household_income pincite percent of the federal poverty_line for the taxpayer’s family size will get a larger ptc than a similarly-situated family with household_income pincite percent of the federal poverty_line taxpayers with household_income over percent of the federal poverty_line for their family size are not allowed a ptc a taxpayer’s ptc is the lesser_of the premiums for one or more qualified health_plans in which the taxpayer or any individual in the taxpayer’s tax family enrolled enrollment premiums or conex-139972-16 the amount of the second lowest cost silver plan slcsp premium in which the members of the taxpayer’s coverage family may enroll less the taxpayer’s contribution amount a taxpayer’s contribution amount is his or her household_income multiplied by a percentage that varies based on the relationship of the household_income to the federal poverty_line further a taxpayer’s coverage family consists of the individuals in the family who enroll in a marketplace plan and are not eligible to enroll in non-marketplace coverage such as medicaid or the children’s health insurance program chip thus a single parent who enrolls in marketplace coverage and is not eligible to enroll in non- marketplace coverage with three children all eligible for chip has a coverage family of one you stated in your correspondence that there are instances in which the ptc will entirely cover the enrollment premiums for a two-person coverage family who enrolls in a low-cost plan offered by their marketplace whereas the ptc does not entirely cover the premium for a one-person coverage family who enrolls in the same low-cost plan and has the same family size and household_income as the two-person coverage family you expressed concern that this result places an undue financial burden on single-parent households although we do not have independent knowledge of the specific situations you describe we acknowledge that those situations could occur under the law a two-person coverage family eligible for a ptc will generally have a larger ptc than a one-person coverage family if the two families have the same family size and household_income and enroll in the same marketplace plan thus even though the enrollment premiums for the two-person coverage family will be twice that of the one-person coverage family the ptc of the two-person coverage family could be more than twice as much in that case the ptc for the two-person coverage family may entirely cover their enrollment premiums for a low-cost plan whereas the ptc for the one-person coverage family covers some but not all of their enrollment premiums for the same plan congressional action would be required to change this result thank you very much for your concern and your correspondence about this issue please call you have other concerns or questions regarding the ptc --------------------------------------------- ---------------------- ---------------------- or at if sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
